Citation Nr: 0216560	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye blindness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran's DD-214s reflect active duty service with the 
U.S. Merchant Marines from January 1945 to August 1945 and 
with the U.S. Army from October 1950 to September 1952.  A 
Certificate of Substantially Continuous Service from the U.S. 
Merchant Marines indicates that the veteran had a period of 
service commencing in December 1944 and terminating in 
December 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied a claim of entitlement to 
service connection for left eye blindness.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. In a March 1966 rating decision, VA denied the veteran's 
claim of entitlement to service connection for left eye 
blindness.  The veteran did file a notice of disagreement, 
but failed to file a substantive appeal.  

3.  Evidence submitted since the March 1966 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran's visual acuity in the left eye preexisted 
service and increased in severity during such service.

5. There is no competent evidence tending to establish that 
the increase in severity of the left eye pathology was due to 
the natural progress of the disease.

CONCLUSIONS OF LAW

1.  The March 1966 rating decision denying entitlement to 
service connection for left eye blindness, is final. 38 
U.S.C.A. §§, 5103A, 5107(b), 7105 (West Supp. 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left eye 
blindness, to include as a result of exposure to mustard gas. 
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2002).

3. Left eye disability was aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from left eye blindness 
as a result of his active military service.  Specifically, he 
contends that it was due to mustard gas exposure during such 
service. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The Veteran's Claims Assistance Act (VCAA)

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claim to reopen was 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In this regard, 
while the Board notes that the RO has not previously 
adjudicated the veteran's claim on a new and material basis 
or provided the veteran with the provisions of 38 C.F.R. 
§ 3.156, in light of the Board's decision to reopen the claim 
and grant the underlying service connection claim, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye blindness, to include as a result of exposure to mustard 
gas.

The record shows that, by a March 1966 rating decision, the RO 
denied a claim of entitlement to service connection for left 
eye blindness. While the veteran filed a timely notice of 
disagreement, he did not file a substantive appeal. See 
38 C.F.R. § 20.302(b)(c).  Thus, the March 1966 rating 
decision is final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
While the RO has adjudicated this claim as an original claim, 
the Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for left eye blindness in 
September 1997 and thus, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  The basis 
for the denial of service connection in the March 1966 rating 
decision was that the evidence of record did not confirm an 
eye infection in service and in the absence of a showing in 
the service records of existence of or treatment for uveitis, 
it was assumed that his left eye condition existed prior to 
service.  The relevant evidence available to the RO in March 
1966 included the following: the veteran's service medical 
records dated between August 1950 and September 1952; a 
December 1965 physician's statement from Dr. E.S. indicating 
that the veteran had an opaque cataract in the left eye; and 
a VA examination dated in February 1966 which diagnosed the 
veteran with a mature cataract of the left eye of 
undetermined etiology.

Additional evidence has been associated with the claims file 
since the RO's March 1966 denial of the veteran's claim for 
service connection for left eye blindness. An August 1997 
statement from K.S.A., DO, indicates that the veteran had 
ocular histoplasmosis.  Dr. K.S.A. opined that his exposure 
to chemical agents and poison gas during service in 1950 
could have activated a quiescent infection by affecting his 
immune system causing acute uveitis during that time.  An 
October 1997 statement from T.L.M., MD, which found that the 
veteran had presumed ocular histoplasmosis syndrome, 
concluded that he would not presume to say what caused this 
syndrome to become active in the 1950's.  In addition, the 
veteran's representative in their October 2002 Written Brief 
Presentation, has contended that according to Dorland's 
Medical Dictionary, 28th Edition, ocular histoplasmosis 
syndrome is defined as "an infection resulting in scars in 
the periphery of the fundus near the optic nerve from 
ingestion of spores of Histoplasma capsulatum... caus[ing] 
acute pneumonia..." and the veteran's service medical records 
show that he veteran was treated for pneumonia in service.  
Finally, the veteran has submitted various statements 
indicating that he was exposed to mustard gas in service.

The evidence associated with the veteran's claims file 
subsequent to the March 1966 decision is new and material.  
The additional evidence offers a possible relationship 
between the exposure to mustard gas in service and left eye 
blindness. The "new" evidence was not previously of record, 
and is neither cumulative nor redundant of evidence in the 
file at the time of the March 1966 final denial.  Therefore, 
the new evidence of record is material, in that it relates to 
the matter on appeal, and thus, so significant that it must 
be considered in order to fairly decide the merits of the 
claim. See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for entitlement to service connection for left eye 
blindness, to include as a result of exposure to mustard gas, 
is reopened.

The Board shall now proceed to evaluate the merits of the 
claim on the basis of all evidence of record.  In light of 
the Board's decision to grant service for left eye blindness, 
the requirements of the VCAA have been satisfied and further 
development will not be undertaken. 

ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for 
left eye blindness is reopened.

II.  Entitlement to service connection for left eye 
blindness.

The veteran contends that his left eye blindness was caused 
by exposure to caustic chemicals such as mustard gas, while 
he was stationed at Pine Bluff Arsenal during the early 
1950's.  After a thorough review of the evidence of record 
and affording all reasonable doubt in favor of the veteran, 
the Board finds that the veteran's left eye blindness pre-
existed service and moreover, underwent an increase in 
severity during such service.  Therefore, the Board need not 
reach the question of what particular agent led to the loss 
of visual acuity in the left eye. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

The veteran will be considered to have been in sound 
condition when examined except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. See 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted. Id.  A 
preexisting disease will be presumed to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). This 
presumption can only be rebutted by clear and unmistakable 
evidence that the increase in severity was due to the natural 
progression of the disease. In the absence of such evidence, 
service connection may be granted. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from a left eye disorder 
prior to service. A review of the veteran's service medical 
records indicates that in July 1951, the veteran was 
diagnosed with a cataract of the left eye following "uveitis 
of some prior date."  Service medical records also reveal 
that in January 1952, the examiner determined that his 
cataract was not incurred in the line of duty, but existed 
prior to service. 

Based on the medical findings in service, the Board finds 
that the presumption of soundness with respect to the 
veteran's left eye blindness is rebutted by clear and 
unmistakable evidence that the disability was present prior 
to service. See 38 C.F.R. § 3.304(b). Therefore, the issue 
before the Board is whether the veteran's disability was 
aggravated by his service.  As noted at the outset, there is 
evidence of an increase in the underlying severity of the 
veteran's disorder during service.  

In this regard, the veteran's service medical records reveal 
the following.
Upon enlistment examination in August 1950, the veteran's 
vision in the left eye was recorded as 20/80 with no glasses.    
In July 1951, his vision deteriorated to 20/300 in the left 
eye.  In December 1951, the veteran complained of blurry 
vision in his left eye.  In January 1952, his vision in the 
left eye further deteriorated to 20/400.  Finally upon 
separation examination in September 1952, the veteran had 
light perception only in his left eye.  In light of this 
substantial loss of visual acuity during service, it is 
impossible to conclude that there did not occur an increase 
in severity of ocular disease.  

The Board finds that the evidence of record, to include the 
veteran's service medical records, report of VA examination 
in February 1966, an August 1997 medical opinion from Dr. 
K.S.A., and an October 1997 medical opinion from Dr. T.L.M., 
do not contain clear and unmistakable evidence that the 
increase in severity of the veteran's left eye blindness was 
due to the natural progression of the disease.   In the 
absence of such evidence, the presumption of aggravation has 
not been rebutted, and service connection may be granted. See 
38 U.S.C.A. § 1153; 38 C.F.R. 
§ 306(b).


ORDER

Entitlement to service connection for loss of vision in the 
left eye is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

